EXHIBIT 10.7

AMENDMENT TO THE CARNIVAL CORPORATION

NONQUALIFIED RETIREMENT PLAN FOR HIGHLY COMPENSATED EMPLOYEES

 

 

Carnival Corporation Nonqualified Retirement Plan For Highly Compensated
Employees is hereby amended, effective December 31, 2008, unless otherwise
stated, as follows (additions bold-underlined, deletions struck-through):

 

(1) The second paragraph of the Preamble is amended, effective January 1, 2005,
to read as follows:

The Plan was amended to comply with Section 409A of the Internal Revenue Code of
1986, as amended and any regulations and other official guidance (the “Code”)
thereunder. With respect to amounts accrued hereunder that are subject to
Section 409A (generally, amounts accrued or vested on and after January 1,
2005), applicable provisions of the Plan document shall be interpreted to permit
the accrual of benefits in accordance with Code Section 409A, and any provision
that would conflict with such requirements shall not be valid or enforceable. In
addition, with respect to amounts accrued hereunder that are not subject to
Section 409A (generally, amounts accrued before January 1, 2005 and earnings
thereon) (“grandfathered funds”), it is intended that the rules applicable under
the Plan as of December 31, 2004, and not Code Section 409A and related official
guidance, shall apply with respect to such grandfathered funds. For purposes of
determining whether Section 409A is applicable with respect to an amount, in
accordance with Prop. Treas. Reg. § 1.409A-6(a) (and subsequent related
guidance), the amount is considered accrued before January 1, 2005 if before
January 1, 2005 (i) the Participant had a legally binding right to be paid the
amount, and (ii) the right to the amount was earned and vested.

 

(2) Section 1.3 of the Plan is amended, effective January 1, 2005, to read as
follows:

Affiliated Company – means (a) a member with an Employer of a controlled group
of corporations, (b) an unincorporated trade or business which is under common
control with an Employer as determined in accordance with Section 414(c) of the
Code, or (c) a member with an Employer of an affiliated service group, as
defined in Section 414(m) of the Code. A corporation or an unincorporated trade
or business shall not be considered an Affiliated Company during any period it
does not satisfy clause (a), (b), or (c) of this definition. For purposes of
this definition, a “controlled group of corporations” is a controlled group of
corporations as defined in Section 414(b) of the Code. For purposes of this
definition, any reference to 80% under Section 414(b) & (c) and accompanying
regulations shall be replaced with 20%.

 

(3) The following is inserted as Section 1.32 of the Plan, effective January 1,
2005, and all subsequent sections are re-numbered accordingly:

Specified Employee – a Participant who, as of the date of such Participant’s
Termination of Employment, is a key employee (as defined under Code
Section 416(i)) of the Company. A Participant is a key employee if the
Participant is a key employee at any time during the twelve (12) month period
ending on the specified employee identification date. For purposes of



--------------------------------------------------------------------------------

determining Specified Employees, the specified employee identification date
shall be December 31 and the definition of “compensation” shall be the amount to
be reported as wages, tips, or other compensation in Box 1 on the Participant’s
Form W-2 for income tax purposes for the Plan Year, including amounts that are
not currently includible in the Participant’s gross income by reason of the
application of Sections 125 or 132(f) of the Code, and excluding any severance
pay paid during such Plan Year. This definition of compensation is not taken
into account for purposes of calculating benefits under the Plan, and is used
solely for purposes of identifying Specified Employees.

 

(4) Section 6.1 of the Plan is amended to read as follows:

 

6.1 Election of Form of Distribution. Subject to Section 6.4, a Participant
shall be entitled to elect, subject to Section 6.7, to receive distribution of
his Vested Interest in one of the following methods:

 

  (a) Life with 5-Year Certain Benefit — an annuity for the life of the
Participant, but if the Participant dies within 5 years of his Annuity Starting
Date, the annuity is payable to the Participant’s Beneficiary for the remainder
of that 5-year period;

 

  (b) Life with 10-Year Certain Benefit — an annuity for the life of the
Participant, but if the Participant dies within 10 years of his Annuity Starting
Date, the annuity is payable to the Participant’s Beneficiary for the remainder
of that 10-year period;

 

  (c) Qualified Joint and Survivor Annuity — an annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s spouse,
where the survivor annuity is either 50% or 100% of the amount payable during
the joint lives of the Participant and the Participant’s spouse;

 

  (a)(d) Single cash distribution of the full amount payable - the Actuarial
Equivalent present value of the Participant’s Vested Interest payable at his
Normal Retirement Date. This method will become available only after January 1,
1994 for any Participant or Beneficiary entitled to but not yet receiving
monthly payments and only upon the attainment of a Participant’s Early
Retirement Age; or

 

  (b) Equal monthly payments – the number of monthly payments are determined
from the first day of the month following the date of Termination of Employment
through December 31, 2017.

A Participant’s Vested Interest as of December 31, 2008 shall be paid out by
December 31, 2017. Any remaining payments owed to the Participant from the
Participant’s Vested Interest as of December 31, 2008, under any form elected
above, shall be paid in the form of a lump sum by December 31, 2017, regardless
of whether the Participant is still employed with the Company.

If the Participant elects a Lump Sum, such election must be made no later than
the December 31, preceding the Participant’s Early Retirement Date. The
Participant’s election of a lump sum shall designate the date that such benefit
shall be distributed which in no event shall be before the Participant’s Early
Retirement Date, unless the Participant’s Early Retirement Date



--------------------------------------------------------------------------------

occurs subsequent to December 31, 2017. In the absence of an effective election
under this Section 6.1, subject to Section 6.7, a Participant shall be deemed to
have elected a distribution in the form of a lump sum 50% Qualified Joint and
Survivor Benefit if Participant is married at time benefits are to begin or the
Life with 5-Year Certain Benefit if Participant is not married at time benefits
are to begin. A Participant may change his or her election after the
Participant’s Early Retirement Date only if such change is effective more than
one year after the date of the change and only if the Retirement Committee, in
its discretion, decides to honor the Participant’s election. The Retirement
Committee may in any event honor a Participant’s election or may choose any
other form or timing of distribution.

With respect to amounts accrued that are subject to Section 409A (generally,
amounts accrued on and after January 1, 2005) a request for a change in the form
and timing of a distribution election must occur at least twelve
(12) consecutive months prior to the date on which such distribution will be
made or commence and the payment with respect to an amended distribution
election is deferred for a period of not less than 5 years from the date such
payment would otherwise have been paid (or, in the case of installment payments,
5 years from the date the first amount was scheduled to be paid).

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
timing of a payment of amounts subject to Code Section 409A on or before
December 31, 2007, provided that the change in election (1) is for amounts not
otherwise payable in 2007, and (2) does not cause an amount to be paid from a
Participant’s Account in 2007.

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
timing of a payment of amounts subject to Code Section 409A on or before
December 31, 2008, provided that the change in election (1) is for amounts not
otherwise payable in 2008, and (2) does not cause an amount to be paid from a
Participant’s Account in 2008.

 

(5) The following language is added at the end of Section 6.1 of the Plan,
effective January 1, 2005, to read as follows:

Notwithstanding anything herein to the contrary, and solely with respect to
amounts deferred under the Plan that are subject to Section 409A of the Code,
payment shall not be made or commence to be made to any Participant who is a
Specified Employee as a result of the Participant’s Termination of Employment
before the date that is not less than six months after the date of Termination
of Employment (or, if earlier, the date of death of the Participant).

If a Participant accrues a vested benefit, for any Plan Year beginning on or
after January 1, 2009, such vested benefit will be paid in a lump sum to the
Participant no later than two and one-half months following the year such vested
benefit was accrued, assuming the Participant is still employed by the Employer
as of the payment date.



--------------------------------------------------------------------------------

(6) Section 6.3 of the Plan is amended to read as follows:

Timing of Distribution; Annuity Starting Date. Notwithstanding the remainder of
this Section 6.3 or Section 6.4, no distributions shall be made to any
Participants prior to January 1, 1994.

Distribution of a Participant’s Vested Interest shall commence as of his Annuity
Starting Date. A Participant’s Annuity Starting Date shall be the earliest of
(a) the first day of the month coincident with or next following the day of the
Participant’s Retirement, or (b) the first day of the month coincident with or
next following the day of the Participant’s termination of employment (if as of
that date the Actuarial Equivalent present value of his Vested Interest does not
exceed the amount in Section 6.2). In no event, unless the Participant elects
otherwise, shall distribution of a Participant’s Vested Interest commence later
than 60 days after the latest of the last day of the Plan Year in which occurs
(1) the Participant’s Retirement, (2) the earlier of the day the Participant
attains his Normal Retirement Date, or (3) the tenth anniversary of the
Participant’s participation in the Plan.

Notwithstanding the above, solely with regard to Howard Frank, an in-service
withdrawal of Mr. Frank’s benefit, to be distributed on a date selected by
Mr. Frank, shall be permitted to be made on or after January 1, 2008, subject to
Section 409A of the Internal Revenue Code and applicable guidance. Further, any
benefit accrual on or after January 1, 2008 shall be paid to Howard Frank no
later than two and one-half months following the year such benefit is accrued.

 

(7) Sections 6.4, 6.7, 6.8, 6.9 and 6.10 are stricken from the Plan.

 

(8) Section 7.2 of the Plan is amended, effective January 1, 2005, to read as
follows:

Form of Preretirement Death Benefit.

(a) Subject to the following sentences, the Participant’s Preretirement Death
Benefit under Section 7.1(a) shall be paid to the Participant’s spouse in
accordance with the Participant’s most recent distribution election under
Section 6.1, or if no such election is in place, then in the form of an
Qualified Preretirement Survivor Annuity. If the Actuarial Equivalent present
value of the Participant’s Preretirement Death Benefit as of the Annuity
Starting Date exceeds the amount defined in Section 6.2 (the “Minimum Amount”),
the Participant’s spouse may elect (during the period beginning on the day the
Participant dies and ending on the day distribution of benefits commences) to
receive Such distribution shall be a Preretirement Death Benefit which is the
Actuarial Equivalent of the full amount otherwise payable as a Qualified
Preretirement Survivor Annuity in the form of a single cash distribution. If the
Actuarial Equivalent present value of a Participant’s Qualified Preretirement
Survivor Annuity as of the Annuity Starting Date does not exceed the Minimum
Amount, the method of distribution to the Participant’s spouse of the
Preretirement Death Benefit shall be as a single cash distribution which is the
Actuarial Equivalent of the full amount payable.

(b) Single Participant Death Benefit. A Participant’s Preretirement Death
Benefit under Section 7.1(b) shall be paid to his Beneficiary in accordance with
the Participant’s most recent distribution election under Section 6.1, or if no
such election is in place, in the form of single cash distribution. The single
cash distribution shall be equal to the Actuarial Equivalent present value of
fifty percent (50%) of a Life with 5-Year Certain Benefit payable at the
Participant’s Normal Retirement Date.



--------------------------------------------------------------------------------

(9) Section 7.3(a) of the Plan is amended, effective January 1, 2005, to read as
follows:

Timing of Distribution; Annuity Starting Date. Notwithstanding the remainder of
this Section 7.3, no distributions shall be made to the Participant’s spouse
prior to January 1, 1994.

(a) Distribution of a Participant’s Preretirement Death Benefit under
Section 7.1(a) shall be paid on the 90th day following the date of the
Participant’s death commence as of the Annuity Starting Date of the
Participant’s spouse. The Annuity Starting Date of the Participant’s spouse
shall be the earliest of (a) in the case of a Participant who dies on or after
his Early Retirement Date, the first day of the month coincident with or next
following the Participant’s death, (b) in the case of a Participant who dies
after attaining age 55 with less than 15 Vesting Years of Service and the
Actuarial Equivalent present value of the Participant’s Preretirement Death
Benefit exceeds the Minimum Amount, the first day of the month coincident with
or next following the Participant’s Normal Retirement Date had the Participant
lived, (c) in the case of a Participant who dies before attaining age 55 but
after earning 15 or more years of Vesting Years of Service and the Actuarial
Equivalent present value of the Participant’s Preretirement Death Benefit
exceeds the Minimum Amount, the first day of the month coincident with or next
following the Participant’s Early Retirement Date had the Participant lived,
(d) in the case of a Participant who dies before attaining age 55 with less than
15 years of service and the Actuarial Equivalent present value of the
Participant’s Preretirement Death Benefit exceeds the Minimum Amount, the first
day of the month coincident with or next following the Participant’s Normal
Retirement Date had the Participant lived, or (e) in the case of a Participant
who dies before his or her Early Retirement Date and the Actuarial Equivalent
present value of his or her Preretirement Death Benefit does not exceed the
Minimum Amount, the first day of the month coincident with or next following the
Participant’s death.

 

(10) Section 13.1 of the Plan is amended, effective January 1, 2008, to read as
follows:

Amendment/Termination. The Board may amend or terminate this Plan at any time.
However, to the extent the Plan is terminated for any reason other than as
provided in section 14.10 of the Plan, all Participants will be 100 percent
vested in their benefit as of the date of Plan Termination.

Notwithstanding anything herein to the contrary, in no event shall any amendment
or modification be made in a manner that is inconsistent with the requirements
under Section 409A of the Code, nor shall any amendment, modification or other
act or exercise be effective which involves an unintentional material
modification (within the meaning of Code Section 409A and related official
guidance) with respect to Code Section 409A grandfathered funds (generally,
amounts deferred before January 1, 2005).